Case 6:19-cv-00370-PGB-LRH Document 20 Filed 04/25/19 Page 1 of 3 PageID 548



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DIAMOND RESORTS
INTERNATIONAL, INC., DIAMOND
RESORTS CORPORATION,
DIAMOND RESORTS U.S.
COLLECTION DEVELOPMENT, LLC,                             CASE NO.: 6:19-cv-0370-PGB-LRH
and DIAMOND RESORTS
MANAGEMENT, INC.,

              Plaintiffs,

v.

ORLANDO VENTURES, INC.,
HELPING TIMESHARE OWNERS,
INC., TIMESHARE LAWYERS SERVICES, LLC,
ALLAN CAMPBELL, ATTORNEY AT
LAW, LLC, a/k/a BEST DEFENSE LAW TEAM,
ALLAN CAMPBELL, individually,
and WILLIAM W. HOWELL, Jr., individually,
ANDREA M. ROEBUCK, individually,
RODERIC LEE BOLING, III, individually,
BEST DEFENSE LAW, P.A., and
NASHVILLE TENNESSEE VENTURES,
INC.,

            Defendants.
_____________________________________________/ Fla Bar. No.: 0983675

     DEFENDANTS ORLANDO VENTURES, INC.; HELPING TIMESHARE OWNERS,
     INC., NASHVILLE TENNESSEE VENTURES, INC.; WILLIAM W. HOWELL, JR.,
     JOHN PRESTON THOMPSON and JOHN STEVEN HUFFMAN’S CERTIFICATE
       OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Defendant NASHVILLE TENNESSEE VENTURES, INC., by and through undersigned

counsel and, pursuant Rule 7.1, Fed.R.Civ.P. and this Court’s Interested Persons Order For Civil

Cases, hereby disclose the following:

        1.    The name of each person, attorney, association of persons, firm, law firm,

                                               1
Case 6:19-cv-00370-PGB-LRH Document 20 Filed 04/25/19 Page 2 of 3 PageID 549



partnership, and corporation that has or may have an interest in the outcome of this action –

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

party in the case:

       a.      NASHVILLE TENNESSEE VENTURES, INC.

       b.      Steve Huffman as shareholder of NASHVILLE TENNESSEE VENTURES, INC.

       c.      John Preston Thompson as shareholder of NASHVILLE TENNESSEE

VENTURES, INC.

       d.      ORLANDO VENTURES, INC.

       e.      HELPING TIMESHARE OWNERS, INC.

       f.      William W. Howell, Jr. as sole shareholder of ORLANDO VENTURES, INC.,

               and HELPING TIMESHARE OWNERS, INC.

       g.        Steven Ashraf Halim as a defendant in this action.

       h.      David Anthony Wilson, Esq. as counsel for Defendants NASHVILLE

TENNESSEE VENTURES, INC., ORLANDO VENTURES, INC., HELPING TIMESHARE

OWNERS, INC., TIMESHARE LAWYERS SERVICES, LLC, and WILLIAM W. HOWELL,

JR.

       i.      Shutts & Bowen, LLP, Alfred J. Bennington, Jr., Esq., Glennys Ortega Rubin,

Esq., Michael Quinn, Esq., as counsel for Plaintiffs.

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings: None.

       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest
                                                 2
Case 6:19-cv-00370-PGB-LRH Document 20 Filed 04/25/19 Page 3 of 3 PageID 550



unsecured creditors) in bankruptcy cases: None.

       4. The name of each victim (individual or corporate) of civil and criminal conduct alleged

to be wrongful, including every person who may be entitled to restitution: WYNDHAM

VACATION        OWNERSHIP,          INC.,    WYNDHAM          VACATION          RESORTS,      INC.,

WYNDHAM RESORT DEVELOPMENT CORPORATION, SHELL VACATIONS, LLC,

SVC-WEST, LLC, SVC-AMERICANA,. LLC, SVC-HAWAII, LLC.

       5. Following are all publicly held companies, if any, that own ten percent (10%) or more

of the named party’s stock: None.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case and will

immediately notify the Court in writing on learning of any such conflict.

                                                      Respectfully Submitted,

                                                      /s/ David A. Wilson_____
                                                      David Anthony Wilson, Esquire
                                                      Florida Bar No.: 0983675
                                                      201 S.W. 2nd Street, #101
                                                      Ocala, Florida 34771
                                                      Telephone: (352) 629-4466
                                                      Facsimile: (352) 732-6469
                                                      Email: david@dwilsonlaw.com
                                                      Trial Attorney for Defendants

                                 CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that the foregoing Motion was electronically filed with the Clerk of

the Court utilizing the CM/ECF system on this 25th day of April, 2019 and thereby simultaneously

served via electronic mail on all Counsel of Record in the above-styled action.

                                                      /s/ David A. Wilson_____
                                                      David Anthony Wilson, Esquire

                                                  3
